DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, 6, and 19 recites the limitation "the external device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-10, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARANO et al (US 2010/0138780).
Regarding claim 1, MARANO discloses a display method (abstract), applied to a terminal 102, 102a, wherein the terminal is connected to an external display apparatus 202, 102b (abstract), and the method comprises: displaying, by the terminal, a first screen, and instructing, by the terminal, the external display apparatus to display a first desktop comprising a first application but not comprising a second application, wherein the first screen is different from the first desktop (Figure 4A-6; paragraph 5-7, 101-104, 109-118; selection of resources to be display to an attached display); and displaying, by the terminal in response to a first input of a user on the first screen, a second screen comprising the first application and the second application on the terminal, and instructing the external display apparatus to display a second desktop comprising the first application and the second application (Figure 10A, 12A; paragraph 101-104, 109-118, 144, 204, 256; simultaneous representation of various display resources).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein after the terminal receives the first input on the first screen, the applications comprised in the second screen displayed by the terminal are the same as, or different from, the applications comprised in the second desktop (Figure 4A-6; paragraph 5-7, 101-104, 109-118).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the displaying, by the terminal, the first screen comprises: displaying, by the terminal, the 
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the instructing, by the terminal, the external display apparatus to display the first desktop comprising the first application but not comprising the second application comprises: instructing, by the terminal, the external display apparatus to display the first desktop in a first display mode, wherein the first display mode is a preset default display mode (paragraph 7, 10, 94-101). 
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein after the instructing, by the terminal, the external display apparatus to display the first desktop comprising the first application but not comprising the second application, the method further comprises: instructing, by the terminal in response to a second input of the external device for a mode switching option on the first desktop, the external display apparatus to display the first desktop in a second display mode; or instructing, by the terminal in response to a third input of the user on the terminal, the external display apparatus to display the first desktop in a second display mode, wherein the first display mode is a display mode adapted to a display screen of the terminal, and the second display mode is a display mode adapted to the external display apparatus; or the first 
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the external device comprises at least one of a keyboard, a mouse, or a handwriting tablet (paragraph 4, 75, 79, 232, 236).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the external display apparatus comprises at least a display, a television set, a tablet computer, or a projector (Figure 1, 2A-2D).
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the method further comprises: instructing, by the terminal, the external display apparatus to display a multi-window screen comprising a first application window and a second application window, wherein the first application window is a currently focused application window; determining, by the terminal in response to an operation of moving a cursor by the user to a first position on the multi-window screen, that an application window within which the first position falls is the second application window (Figure 2C, 3C, 4D, 5B; paragraph 114, 217, 224, 242); and instructing, by the terminal, the external display apparatus to switch the currently focused application window from the first application window to the second application window (paragraph 114, 217, 224, 242).

Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the method further comprises: displaying, by the terminal, a third application window on the display screen of the terminal; instructing, by the terminal, the external display apparatus to display a multi-window screen comprising a first application window and a second application window, wherein the first application window is a currently focused application window; determining, by the terminal in response to an operation of moving a cursor by the user to the third application window, that the first position falls within the third application window (paragraph 114, 217, 224, 242); and switching, by the terminal, the currently focused application window from the first application window to the third application window (paragraph 114, 217, 224, 242). 
Regarding claim 15, MARANO discloses a terminal (abstract), comprising one or more processors, a memory, a communications interface, and a display screen of the terminal, wherein the memory, the display screen of the terminal, and the communications interface are coupled to the one or more processors, the communications interface is configured to connect to an external display apparatus, and 
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses 
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein after the terminal receives the first input on the first screen, the applications comprised in the second screen displayed by the terminal are the same as, or different from, the applications comprised in the second desktop (Figure 4A-6; paragraph 5-7, 101-104, 109-118).
Regarding claim 18, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the displaying, by the terminal, the first screen comprises: displaying, by the terminal, the 
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein after the instructing the external display apparatus to display the first desktop comprising the first application but not comprising the second application, the method further comprises: instructing in response to a second input of the external device for a mode switching option on the first desktop, the external display apparatus to display the first desktop in a second display mode; or instructing in response to a third input of the user on the terminal, the external display apparatus to display the first desktop in a second display mode, wherein the first display mode is a display mode adapted to a display screen of the terminal, and the second display mode is a display mode adapted to the external display apparatus; or the first display mode is a display mode adapted to the external display apparatus, and the second display mode is a display mode adapted to a display screen of the terminal (paragraph 109-118, 204, 256).
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MARANO further discloses wherein the method further comprises: instructing the external display apparatus to display a multi-window screen comprising a first application window and a second application window, wherein the first application window is a currently focused application window; determining in .
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior Art of record fails to disclose wherein the method further comprises: instructing, by the terminal, the external display apparatus to display a toolbar window, wherein the toolbar window comprises an icon of a target application; and instructing, by the terminal in response to a specific operation performed by the user on the icon of the target application, the external display apparatus to display at least one display mode supported by the target application, wherein the at least one display mode comprises at least one of a full-screen display mode, a landscape display mode, and a portrait display mode.  
Although MARANO teaches the use of menus, icons, and display layout, MARANO fails to teach toolbar window instructed by the terminal to provide a display mode as claimed.
Conclusion



 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317.  The examiner can normally be reached on 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624